DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 7 and 8; CE 1 and 2; and paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claims 1 and 8 and thickness of Claim 5, the grain size of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Nevertheless, to the extent that there are slight differences, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the conditions in terms of amount of Ni and time and temperature of heat treatment as guided by Ohmura expressly and from those of the examples since Ohmura teaches that a wide range of conditions can be effectively utilized. In doing so, conditions directly overlapping those used by applicant would also be obtained and/or conditions closer to those used by applicant would also be obtained. Thus, further in these circumstances, these articles and methods further suggested by Ohmura would be expected to be the same as or substantially the same as those encompassed by the claims. Regarding Claims 6 and 7, Ohmura teaches making container LR6 and making battery (paragraphs 40-46). LR6 is cylindrical bottomed can. See Panasonic Industrial AA (LR6XWA) (pages 1 and 2) (cited on IDS filed on 27 October 2021; Sheet 3 of 4).
Response to Amendment
Applicant has filed Terminal Disclaimers with respect to USPN 10,950,828, USPN 10,873,061, USPN 11,196,114, Serial No. 17/162,667, and Serial No. 17/018,675, which Terminal Disclaimers have been approved. Accordingly, the OTDP rejections based on these patents and applications of the Office Action mailed on 7 September 2022 are overcome and withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 7 September 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 7 September 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Ohmura of the Office Action mailed on 7 September 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Ohmura of the Office Action mailed on 7 September 2022.
Applicant argues that the amended claims require first nickel layer as outermost layer and that first nickel layer and second nickel layer each consist of nickel, which features are not taught in the sheets and battery containers of Ohmura. These arguments are not persuasive. 
Firstly, except for Claims 6 and 7, the claims are directed to sheet to be used as battery container and method of making such sheet, not to a battery container. Thus, to teach or suggest the claimed article, the prior art article need not be shown to be used in such battery container, merely to be capable of being used as such. As for Claims 6 and 7, while these claims require a battery container, it is noted that they may not require the “to be” configuration implied by Claim 1. 
Secondly, Ohmura teaches CE embodiments with outermost layers that “consist of nickel” on each side and teaches and suggests range of heat treatment temperatures and times that overlap those claimed and demonstrated to obtain claimed diffusion features. It would have been obvious to one of ordinary skill in the art to vary the treatment conditions over the suggested combinations of ranges since Ohmura recognizes that such combinations of treatment conditions are effective. In fact, Ohmura exemplifies treatment temperature and time combinations (in Table 1, Exs. 7 and 8), in the context of examples having precluded NiP or NiCoP layers, that would be expected to inherently obtain expressly claimed features. In doing so, sheets that could have the intended use would be obtained, containers having the claimed configuration would be obtained, and the claimed method would be performed. 
Thirdly, while Ohmura emphasizes that further coating with NiP or NiCoP at the inner side is advantageous, Ohmura recognizes that not providing those coatings as further containing P or CoP also leads to usable battery container sheets. This recognition includes discussion of prior art (paragraph 6, where nickel layer alone can be outermost surface of battery container inner surface) and the comparative examples (Table 1, which include examples having no NiP or NiCoP outermost layer and having layer consisting of nickel outermost layer) that have demonstrated battery characteristics. Thus, while Ohmura may not exemplify sheets (having no NiP or NiCoP layers) that have expressly taught or expected inherent features that would anticipate the claims, Ohmura teaches treatment conditions and deposition amounts separately that would be expected to lead to claimed features, and Ohmura suggests that combinations of conditions and deposition amounts would have been obvious, as evidenced in the range of treatment conditions and deposition amounts in Table 1, for example. Thus, among those combinations of conditions and deposition amounts would be expected to be sheets that suggest the claimed sheets and containers and methods. 
Fourthly, Ohmura teaches sheets that do have NiP or NiCoP outermost layers, which are now precluded by the claims. Aside from those NiP or NiCoP layers are sheets that otherwise teach or would be expected to inherently teach claimed sheets and containers and methods (e.g., Table 1, Exs. 7 and 8). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare those sheets without the additional NiP or NiCoP layer since Ohmura recognizes that usable battery container can be obtained with the other layers alone notwithstanding that perhaps superior containers would contain such NiP or NiCoP layers. In doing so, sheets, containers, and methods being claimed would be expected to be obtained. 
Rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
17 December 2022